MR. CHIEF JUSTICE ADAIR:
(dissenting).
In my opinion it was reversible error for the trial judge to overrule defendant’s timely and proper objections to the court’s instruction No. 14 and to give same to the jury over such objections.
The trial court’s instructions Nos. 14 and 28 may not be reconciled. Both instructions appear verbatim in the above majority opinion hence will not be recopied here.
In its instruction No. 14 the jury was told that a bus driver must so operate his bus that should any emergency arise no injury shall result to his passengers. This instruction makes the driver and his transportation company employer insurers of the safety of the passengers. Such is not the law in this jurisdiction. The instruction was and is misleading on a material issue in the case. It may not be reconciled with the trial court’s instruction No. 28 which latter instruction was given to the jury over plaintiff’s timely objections. For these reasons the giving of instruction No. 14 on a material issue was highly prejudicial to defendants in that it erroneously instructed, misled and confused the jury and prevented defendant from having the fair trial to which it was and is entitled.
That it was error to give the court’s instruction No. 14, see Kelley v. Cable Co., 7 Mont. 70, 77, 14 Pac. 633; Paxton v. Woodward, 31 Mont. 195, 218, 78 Pac. 215, 107 Am. St. Rep. 416; Wray v. Great Falls Paper Co., 72 Mont. 461, 471, 234 *500Pac. 486; Hageman v. Arnold, 79 Mont. 91, 94, 254 Pac. 1070; Skelton v. Great Northern Ry. Co., 110 Mont. 257, 260, 261, 100 Pac. (2d) 929; Hickman v. First National Bank of Great Falls, 112 Mont. 398, 117 Pac. (2d) 275; Adami v. Murphy, 118 Mont. 172, 182, 164 Pac. (2d) 150; 53 Am. Jur., Trial, sec. 554, p. 440, sec. 557, pp. 442-443.
In Leonidas v. Great Northern Ry. Co., 105 Mont. 302, 318, 72 Pac, (2d) 1007, 1012, this court erroneously said of section 51 of Title 45 U. S. C. A., Federal Employers’ Liability Act: ' ‘ It makes the carrier an insurer of the competency and carefulness of its agents and employees.” Because of this and other erroneous rulings set forth in this court’s opinion the Supreme Court of the United States in Great Northern Ry. Co. v. Leonidas, 305 U. S. 1, 59 S. Ct. 51, 53, 83 L. Ed. 3, 5, in reviewing this court’s opinion affirming the trial court’s judgment, said:
‘ ‘ Despite this erroneous ruling, we are of the opinion that the judgment should be affirmed upon the first ground taken by the state court, that is, that the question of assumption of risk was for the jury. It is not contended that the instructions of the trial court upon that defense were erroneous. The contention is that there was no evidence to go to the jury. We think that there was.” Emphasis supplied.
In the Leonidas case, supra, the trial court properly instructed the jury as to the law. The erroneous rulings that caused the Supreme Court of the United States to issue its writ and review the opinion of the state supreme court were errors committed by the latter court and not errors committed by the state district court wherein the case was tried.
It seems apparent that had the trial court’s instructions to the jury been erroneous and had the carrier been prejudiced in its defense thereby, instead of allowing the judgment of affirmance to stand such judgment would have been reversed and the cause remanded for a new trial.
In my opinion the giving of the trial court’s instruction No. 14, supra, constitutes reversible error and requires a reversal of the judgment and the remanding of the cause for a new trial.